 



Exhibit 10.2
(SMA logo) [a17723a1772304.gif]
SM&A
SECOND AMENDED AND RESTATED
EQUITY INCENTIVE PLAN

1.   Purposes.

     (a) The purpose of the Plan is to provide a means by which selected
employees, Directors and Consultants of SM&A (the “Company”) and its Affiliates
may be given an opportunity to benefit from increases in value of the stock of
the Company through the granting of Awards (as defined below).
     (b) The Company, by means of the Plan, seeks to retain the services of
persons who are now Employees, Directors or Consultants of the Company or its
Affiliates to secure and retain the services of new Employees, Directors and
Consultants, and to provide incentives for such persons to exert maximum efforts
for the success of the Company and its Affiliates.
     (c) The Company intends that the Options issued as Awards under the Plan
shall, in the discretion of the Board or the Committee, be either Incentive
Stock Options and Nonstatutory Stock Options (in each case as defined below).
All Options shall be separately designated Incentive Stock Options or
Nonstatutory Stock Options at the time of grant, and in such form as issued
pursuant to Section 6, and a certificate or certificates will be issued for
shares purchased on exercise of such Options.

2.   Definitions.

     (a) “Accelerate” or “Accelerated” means (i) when used with respect to an
Option, that as of the time of reference the Option will become exercisable with
respect to some or all of the shares of Common Stock for which it was not then
otherwise exercisable by its terms and (ii) when used with respect to Restricted
Stock, that the Risk of Forfeiture otherwise applicable to such Restricted Stock
shall expire with respect to some or all of such shares of Restricted Stock then
still otherwise subject to such Risk of Forfeiture.
     (b) “Affiliate” means any parent corporation or subsidiary corporation,
whether now or hereafter existing, as those terms are defined in Sections 424(e)
and (f) respectively, of the Code.
     (c) “Award” means any grant or sale pursuant to the Plan of Options or
Restricted Stock.
     (d) “Award Agreement” means a written agreement between the Company and the
recipient of an Award evidencing the terms and conditions of the Award. Each
Award Agreement shall be subject to the terms and conditions of the Plan.

1 of 14



--------------------------------------------------------------------------------



 



     (e) “Board” means the Board of Directors of the Company.
     (f) “Code” means the Internal Revenue Code of 1986, as amended.
     (g) “Committee” means a Committee appointed by the Board in accordance with
Section 3(c) of the Plan.
     (h) “Company” means SM&A, a California corporation.
     (i) “Consultant” means any person, including an advisor, engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services, provided that the term “Consultant” shall not
include Directors who are paid only a director’s fee by the Company or who are
not compensated by the Company for their services as Directors.
     (j) “Continuous Status as an Employee, Director or Consultant” means the
employment or relationship as an Employee, Director or Consultant is not
interrupted or terminated. Continuous Status as an Employee, Director or
Consultant shall be considered interrupted in the case of any leave of absence,
including sick leave, military leave or any other personal leave; provided,
however, that for purposes of Incentive Stock Options, any such leave exceeding
three (3) months shall be considered an interruption in the Continuous Status as
an Employee, Director or Consultant, as applicable, unless reemployment upon the
expiration of such leave is guaranteed by contract, Company policies or statute.
     (k) “Director” means a member of the Board.
     (l) “Employee” means any person, including Officers and Directors, employed
by the Company or any Affiliate of the Company. Neither service as a Director
nor payment of a director’s fee by the Company shall be sufficient to constitute
“employment” by the Company.
     (m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (n) “Fair Market Value” means, as of any date, the value of the Common
Stock of the Company determined as follows:
          (i) If the Common Stock is admitted to trading or listed on a national
securities exchange, the last reported sale price on that day regular way, or if
no such reported sale takes place on that day, the average of the last reported
bid and ask prices on that day regular way, in either case on the principal
national securities exchange on which the Common Stock is admitted to trading or
listed.

2 of 14



--------------------------------------------------------------------------------



 



          (ii) If not listed or admitted to trading on any national securities
exchange, the last sale price regular way on that day reported on the Nasdaq
National Market (“Nasdaq National Market”) of the Nasdaq Stock Market (“NSM”)
or, if no such reported sale takes place on that day, the average of the closing
bid and ask prices regular way on that day.
          (iii) If not traded or listed on a national securities exchange or
included in the Nasdaq National Market, the last reported sale price on that day
regular way, or if no such reported sale takes place on that day, the average of
the closing bid and ask prices regular way on that day reported by the NSM, or
any comparable system on that day.
          (iv) If the Common Stock is not included in (i), (ii) or (iii) above,
the last reported sale price on that day regular way, or if no such reported
sale takes place on that day, the closing bid and ask prices regular way on that
day as furnished by any member of the National Association of Securities
Dealers, Inc. (“NASD”) selected from time to time by the Company for that
purpose.
If the national securities exchange, Nasdaq National Market, NSM, or NASD, as
applicable, are closed on such date, the “Fair Market Value” shall be determined
as of the last preceding day on which the Common Stock was traded or for which
bid and ask prices are available. In the case of an Incentive Stock Option,
“Fair Market Value” shall be determined without reference to any restriction
other than one that, by its terms, will never lapse.
     (o) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
     (p) “Nonstatutory Stock Option” means an Option not intended to qualify as
an Incentive Stock Option.
     (q) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
     (r) “Option” means a stock option granted pursuant to the Plan.
     (s) “Optionee” means a Participant to whom an Option has been granted.
     (t) “Participant” means any Employee, Director or Consultant who is granted
an Award under the Plan
     (u) “Plan” means this Second Amended and Restated 1997 Stock Option Plan.

3 of 14



--------------------------------------------------------------------------------



 



     (v) “Restricted Stock” means a grant or sale of Common Stock to a
Participant subject to a Risk of Forfeiture.
     (w) “Restriction Period” means the period of time, established by the
Committee in connection with an Award of Restricted Stock, during which the
shares of Restricted Stock are subject to a Risk of Forfeiture described in the
applicable Award Agreement.
     (x) “Risk of Forfeiture” means a limitation on the right of the Participant
to retain Restricted Stock, including a right of the Company to reacquire shares
of Restricted Stock at less than their then Fair Market Value, arising because
of the occurrence or non-occurrence of specified events or conditions.
     (y) “Rule 16b-3” means Rule 16b-3 under the Exchange Act or any successor
to Rule 16b-3.
     (z) “Securities Act” means the Securities Act of 1933, as amended.

3.   Administration.

     (a) The Plan shall be administered by the Board unless and until the Board
delegates administration to a Committee.
     (b) The Board shall have the power, subject to, and within the limitations
of, the express provisions of the Plan:
          (i) To determine from time to time which of the persons eligible under
the Plan shall be granted Awards, when and how Awards shall be granted and the
provisions of each Award granted (which need not be identical);
          (ii) To interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and procedures for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Award Agreement, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective
          (iii) To amend the Plan as provided in Section 12; and
          (iv) Generally, to exercise such powers and to perform such acts as
the Board deems necessary or advisable to promote the best interests of the
Company.

4 of 14



--------------------------------------------------------------------------------



 



     (c) The Board may delegate administration of the Plan to a committee
composed of not fewer than two (2) members of the Board (the “Committee”),
provided, however, that the Board may administer the Plan for any grants to
Participants who are not subject to Code Section 162(m). The Board may remove
members from, or add members to, the Committee at any time. The Board may also
abolish the Committee at any time and revest in the Board the administration of
the Plan. To the extent possible and advisable, the Committee shall be composed
of individuals that satisfy Rule 16b-3 and Section 162(m) of the Code. If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board (and references in this Plan to the Board shall thereafter be to
the Committee), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board.

4.   Shares Subject to the Plan.

     (a) Subject to the provisions of Section 11 relating to adjustments upon
changes in stock, the number of shares of Common Stock that may be issued
pursuant to Awards shall not exceed in the aggregate Five Million (5,000,000)
shares of the Company’s Common Stock (or such lesser number of shares as is
permitted under Section 260.140.45 of Title 10 of the California Code of
Regulations, if applicable, or other comparable or applicable state law, if
any). The maximum number of shares of the Company’s Common Stock that may be
issued to a single Participant pursuant to Awards under the Plan is Five Hundred
Thousand (500,000).
     (b) If any Option shall for any reason expire or otherwise terminate, in
whole or in part, without having been exercised in full, or if any other Award
is forfeited by the recipient, the shares of Common Stock not purchased by the
Optionee or which are forfeited by the recipient shall revert to and again
become available for issuance under the Plan.
     (c) If an Optionee surrenders any shares of stock issued pursuant to
Options as payment of the purchase price of other shares of stock acquired
pursuant to Options, the shares so surrendered shall revert to and again become
available for issuance under the Plan.
     (d) If the Company reacquires any shares of stock issued pursuant to
Options or withholds any shares of stock issued pursuant to Options to pay
withholding taxes in connection with the exercise of Options, the shares so
acquired or withheld shall revert to and again become available for issuance
under the Plan.

5 of 14



--------------------------------------------------------------------------------



 



5.   Eligibility; Transferability.

     (a) Eligibility. The Committee may grant from time to time and at any time
prior to the termination of the Plan one or more Awards, either alone or in
combination with any other Awards, to any Employee, Director or Consultant.
However, Incentive Stock Options may be granted only to Employees. In addition,
no person shall be eligible for the grant of an Incentive Stock Option if, at
the time of grant, such person owns (or is deemed to own pursuant to Section
424(d) of the Code) stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or of any of its
Affiliates (“Ten Percent Owner”) unless the exercise price of such Incentive
Stock Option is at least one hundred ten percent (110%) of the Fair Market Value
of such stock at the date of grant and the term of such Incentive Stock Option
is no more than five (5) years.
     (b) Transferability. An Award shall not be transferable except by will or
by the laws of descent and distribution, and a Participant’s rights in an Award
shall be exercisable during the lifetime of the person to whom the Award is
granted only by such Participant.

6.   Specific Terms of Awards.

     (a) Options.
          Each Option shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. The provisions of separate
Options need not be identical, but each Option shall include (through
incorporation of provisions hereof by reference in the Option or otherwise) the
substance of each of the following provisions:
          (i) Term. No Option shall be exercisable after the expiration of ten
(10) years from the date it was granted. The date of grant of an Option will be
the date on which the Board or the Committee makes the determination to grant
such Option, unless a later date is otherwise specified by the Board or the
Committee
          (ii) Price.
               (a) No Option shall have an exercise price that is less than
eighty-five percent (85%) of the Fair Market Value of the stock subject to the
Option on the date the Option is granted.
               (b) The exercise price of each Incentive Stock Option shall be
not less than one hundred percent (100%) of the Fair Market Value of the stock
subject to the Incentive Stock Option on the date the Incentive Stock Option is
granted and one hundred ten percent (110%) in the case of a Ten Percent Owner.

6 of 14



--------------------------------------------------------------------------------



 



               (c) The exercise price of each Option granted to the Chief
Executive Officer of the Company or any employee whose total compensation for
the fiscal year in which such Option is granted is required to be reported to
shareholders under the Exchange Act by reason of such employee being among the
four (4) highest compensated officers (other than the Chief Executive Officer)
of the Company for such fiscal year shall be not less than one hundred percent
(100%) of the Fair Market Value of the Stock subject to the Option on the date
the Option is granted, if it is intended that the Option be exempt from the
million dollar compensation deduction limitation of Code Section 162(m).
          (iii) Consideration. The purchase price of Common Stock acquired
pursuant to an Option shall be paid, to the extent permitted by applicable
statutes and regulations, either (i) in cash at the time the Option is
exercised, (ii) at the discretion of the Board or the Committee, either at the
time of the grant or exercise of the Option, by delivering to the Company other
shares of Common Stock of the Company (provided that the shares have been held
for the period required (if any) to avoid a charge to the Company’s reported
earnings), (iii) at the time of the exercise of the Option, by delivering to the
Company all or any part of an Option granted under this Plan for a cashless
exercise (provided that such cashless exchange will not result in a charge to
the Company’s reported earnings), or (iv) by tendering any other form of legal
consideration that may be acceptable to the Board. For the purposes of this
paragraph, a “cashless exercise” shall be effected by one of the following
methods:
               (a) through a “same day sale” commitment from the Optionee and a
broker-dealer that is a member of the National Association of Securities Dealers
(an “NASD Dealer”) whereby the Optionee irrevocably elects to exercise the
Option and to sell a portion of the shares so purchased sufficient to pay the
total exercise price for all shares so purchased, and whereby the NASD Dealer
irrevocably commits upon receipt of such shares to forward such total exercise
price directly to the Company; or
               (b) through a “margin” commitment from the Optionee and an NASD
Dealer whereby the Participant irrevocably elects to exercise the Option and to
pledge the shares so purchased to the NASD Dealer in a margin account as
security for a loan from the NASD Dealer in the amount of the total exercise
price for all shares so purchased, and whereby the NASD Dealer irrevocably
commits upon receipt of such shares to forward such total exercise price
directly to the Company.

7 of 14



--------------------------------------------------------------------------------



 



          (iv) Vesting. The total number of shares of Common Stock subject to an
Option may, but need not, be allotted in periodic installments (which may, but
need not, be equal). However, any Optionee who is not an Officer or Director of,
or a Consultant to, the Company shall have the right to exercise such Option at
the rate of at least twenty percent (20%) per year over the five years from the
date the Option is granted, subject to reasonable conditions such as continued
employment. The Option Agreement may provide that from time to time during each
of such installment periods, the Option may become exercisable (“vest”) with
respect to some or all of the shares allotted to that period, and may be
exercised with respect to some or all of the shares allotted to such period
and/or any prior period as to which the Option became vested but was not fully
exercised. The Option may be subject to such other terms and conditions on the
time or times when it may be exercised (which may be based on performance or
other criteria) as the Board may deem appropriate. Notwithstanding any vesting
provided for in the Option Agreement, no Option may be exercised for (i) less
than One Hundred (100) shares of Common Stock of the Company or, if less, the
remaining number of shares available under the Option, or, if less, or
(ii) fractional shares of Common Stock of the Company.
          (v) Termination of Employment or Relationship as a Director or
Consultant. In the event an Optionee’s Continuous Status as an Employee,
Director or Consultant terminates (other than upon the Optionee’s death or
disability), the Optionee may exercise his or her Option (to the extent that the
Optionee was entitled to exercise it at the date of termination) but only within
such period of time ending on the earlier of (i) the date ninety (90) days after
the termination of the Optionee’s Continuous Status as an Employee, Director or
Consultant (or such longer period specified in the Option Agreement), or
(ii) the expiration of the term of the Option as set forth in the Option
Agreement. If, at the date of termination, the Optionee is not entitled to
exercise his or her entire Option, the shares covered by the unexercisable
(unvested) portion of the Option shall revert to and again become available for
issuance under the Plan. If, after termination, the Optionee does not exercise
his or her Option within the time specified in the Option Agreement, the Option
shall terminate, and the shares covered by such Option shall revert to and again
become available for issuance under the Plan.

8 of 14



--------------------------------------------------------------------------------



 



          (vi) Disability of Optionee. In the event an Optionee’s Continuous
Status as an Employee, Director or Consultant terminates as a result of the
Optionee’s disability, the Optionee may exercise his or her Option (to the
extent that the Optionee was entitled to exercise it at the date of
termination), but only within such period of time ending on the earlier of
(i) the date six (6) months following such termination (or such longer period
specified in the Option Agreement), or (ii) the expiration of the term of the
Option as set forth in the Option Agreement. If, at the date of termination, the
Optionee is not entitled to exercise his or her entire Option, the shares
covered by the unexercisable (unvested) portion of the Option shall revert to
and again become available for issuance under the Plan. If, after termination,
the Optionee does not exercise the vested portion of his or her Option within
the time specified herein, the Option shall terminate, and the shares covered by
the vested portion of such Option shall revert to and again become available for
issuance under the Plan.
          (vii) Death of Optionee. In the event of the death of an Optionee
during, or within a period specified in the Option after the termination of the
Optionee’s Continuous Status as an Employee, Director or Consultant, the Option
may be exercised (to the extent the Optionee was entitled to exercise the Option
at the date of death) by the Optionee’s estate, by a person who acquired the
right to exercise the Option by bequest or inheritance or by a person designated
to exercise the option upon the Optionee’s death pursuant to Section 5(d), but
only within the period ending on the earlier of (i) the date twelve (12) months
following the date of death (or such longer period specified in the Option
Agreement), or (ii) the expiration of the term of such Option as set forth in
the Option Agreement. If, at the time of death, the Optionee was not entitled to
exercise his or her entire Option, the shares covered by the unexercisable
(unvested) portion of the Option shall revert to and again become available for
issuance under the Plan. If, after death, the vested portion of the Option is
not exercised within the time specified herein, the Option shall terminate, and
the shares covered by the vested portion of such Option shall revert to and
again become available for issuance under the Plan.
     (b) Restricted Stock.
          (i) Purchase Price. Shares of Restricted Stock shall be issued under
the Plan for such consideration, in cash, other property or services, or any
combination thereof, as is determined by the Committee.
          (ii) Issuance of Certificates. Each Participant receiving a Restricted
Stock Award, subject to subsection (iii) below, shall be issued a stock
certificate in respect of such shares of Restricted Stock. Such certificate
shall be registered in the name of such Participant, and, if applicable, shall
bear an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award substantially in the following form:
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF THE COMPANY’S SECONDED
AMENDED AND RESTATED 1997 STOCK OPTION PLAN AND AN AWARD AGREEMENT ENTERED INTO
BY THE REGISTERED OWNER AND THE COMPANY. COPIES OF SUCH PLAN AND AGREEMENT ARE
ON FILE IN THE OFFICES OF THE COMPANY.

9 of 14



--------------------------------------------------------------------------------



 



          (iii) Escrow of Shares. The Committee may require that the stock
certificates evidencing shares of Restricted Stock be held in custody by a
designated escrow agent (which may but need not be the Company) until the
restrictions thereon shall have lapsed, and that the Participant deliver a stock
power, endorsed in blank, relating to the shares of Common Stock covered by such
Award.
          (iv) Restrictions and Restriction Period. During the Restriction
Period applicable to shares of Restricted Stock, such shares shall be subject to
limitations on transferability and a Risk of Forfeiture arising on the basis of
such conditions related to the performance of services, Company performance or
otherwise as the Committee may determine and provide for in the applicable Award
Agreement. Any such Risk of Forfeiture may be waived or terminated, or the
Restriction Period shortened, at any time by the Committee on such basis as it
deems appropriate.
          (v) Rights Pending Lapse of Risk of Forfeiture or Forfeiture of Award.
Except as otherwise provided in the Plan or the applicable Award Agreement, at
all times prior to lapse of any Risk of Forfeiture applicable to, or forfeiture
of, an Award of Restricted Stock, the Participant shall have all of the rights
of a shareholder of the Company, including the right to vote, and the right to
receive any dividends with respect to, the shares of Restricted Stock. The
Committee, as determined at the time of Award, may permit or require the payment
of cash dividends to be deferred and, if the Committee so determines, reinvested
in additional Restricted Stock to the extent shares are available under
Section 4 of the Plan.
          (vi) Lapse of Restrictions. If and when the Restriction Period expires
without a prior forfeiture of the Restricted Stock, the certificates for such
shares shall be delivered to the Participant promptly if not theretofore so
delivered.

10 of 14



--------------------------------------------------------------------------------



 



7.   Cancellation and Re-grant of Options.       [Intentionally Omitted]   8.  
Covenants of the Company.

     The Company shall seek to obtain from each regulatory commission or agency
having jurisdiction over the Plan such authority as may be required to issue and
sell shares of Common Stock in connection with the grant or exercise of Awards.
However, this undertaking shall not require the Company to register under the
Securities Act either the Plan, any Awards, or any Common Stock issued or
issuable pursuant to any Awards. If the Company is unable to obtain from any
such regulatory commission or agency the authority which counsel for the Company
deems necessary for the lawful issuance and sale of Common Stock under the Plan,
the Company shall be relieved from any liability for failure to issue and sell
Common Stock subject to any Award unless and until such authority is obtained.

9.   Use of Proceeds.

     Proceeds from the sale of Common Stock upon the exercise of the Options or
in connection with any Restricted Stock Award shall constitute the general funds
of the Company.

10.   Miscellaneous.

     (a) Neither a Participant nor any person to whom an Award is transferred
under Section 5(d) shall be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any shares of Common Stock subject to such
Award unless and until such person has satisfied all requirements for exercise
of the Award pursuant to its terms.
     (b) Nothing in the Plan or any Award granted pursuant thereto shall confer
upon any Employee, Director, Consultant or other holder of an Award any right to
continue in the employ of the Company or any Affiliate (or to continue acting as
a Director or Consultant) or shall affect the right of the Company or any
Affiliate to terminate the employment or relationship as a Director or
Consultant of any Employee, Director, Consultant or other holder of Options with
or without cause.

11 of 14



--------------------------------------------------------------------------------



 



     (c) To the extent that the aggregate Fair Market Value (determined at the
time of grant) of stock with respect to which Incentive Stock Options are
granted are exercisable for the first time by an Optionee during any calendar
year under all plans of the Company and its Affiliates exceeds One Hundred
Thousand Dollars ($100,000), the Options or portions thereof which exceed such
limit (according to the order in which they were granted) shall be treated as
Nonstatutory Stock Options.
     (d) To the extent provided by the terms of an Award Agreement, the person
to whom an Award is granted may, at the discretion of the Board, satisfy any
mandatory federal, state or local tax withholding obligation relating to the
exercise or acquisition of Common Stock under an Award by any of the following
means or by a combination of such means: (i) tendering cash payment; (ii)
authorizing the Company to withhold shares from the shares of Common Stock
otherwise issuable to the Participant as a result of the exercise or acquisition
of Common Stock under the Award provided that such arrangement will not result
in a charge to the Company’s reported earnings; or (iii) delivering to the
Company owned and unencumbered shares of the Common Stock of the Company that
have been held for the period required (if any) to avoid a charge to the
Company’s reported earnings. The exercise of an Award shall be conditioned upon
the receipt by the Company of satisfactory evidence of the Participant’s
satisfaction of any withholding obligations.

11.   Adjustments Upon Changes in Stock.

     (a) Subject to any required action by shareholders, upon the occurrence of
any change, increase or decrease in the number and type of issued shares of
Common Stock of the Company without receipt of consideration by the Company that
results from a stock split, a reverse stock split, a stock dividend, a merger,
consolidation, reorganization or reincorporation, a recapitalization, a
combination or reclassification of shares, change in corporate structure or
other like capital adjustment, an appropriate and proportionate adjustment shall
be made in (i) the maximum number and kinds of shares provided in Section 4(a),
(ii) the number and kinds of shares or other securities subject to any then
outstanding Awards, (iii) the exercise price for each share or unit of other
securities subject to any then outstanding Options (without change in the
aggregate purchase price of such Options), and (iv) the repurchase price of each
share of Restricted Stock then subject to a Risk of Forfeiture in the form of a
Company repurchase right.

12 of 14



--------------------------------------------------------------------------------



 



     (b) In the event of: (i) a dissolution, liquidation or sale of
substantially all of the assets of the Company; (ii) a merger or consolidation
in which the Company is not the surviving corporation; or (iii) a reverse merger
in which the Company is the surviving corporation but the shares of the
Company’s Common Stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, then to the extent permitted by applicable law:
(A) any surviving corporation shall assume any Awards outstanding under the Plan
or shall substitute similar Awards for those outstanding under the Plan, or
(B) such Awards shall continue in full force and effect. In the event any
surviving corporation refuses to assume or continue such Awards, or to
substitute similar awards for those outstanding under the Plan, then, with
respect to Awards held by persons then performing services as Employees,
Directors or Consultants, such Awards shall be Accelerated in full as of the
third (3rd) business day prior to such event. Any Option so Accelerated shall
terminate upon the happening of such event if not exercised prior to such event.

12.   Amendment of the Plan.

     (a) The Board at any time, and from time to time, may amend the Plan,
provided that the implementation of such amendment complies with all applicable
laws.
     (b) Without the approval of the majority of the shareholders of the
Company, the Board may not amend the provisions of this Plan regarding:
          (i) The class of individuals entitled to receive Incentive Stock
Options; or
          (ii) The maximum number of shares of Common Stock that may be issued
under the Plan, except as provided in Section 11 of this Plan.
     (c) Rights and obligations under any Award granted before amendment of the
Plan shall not be altered or impaired by any amendment of the Plan unless
(i) the Company requests the consent of the person to whom the Award was
granted, and (ii) such person consents in writing.

13.   Termination or Suspension of the Plan.

     (a) The Board may suspend or terminate the Plan at any time. Unless sooner
terminated, the Plan shall terminate on October 1, 2007. No Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.
     (b) Rights and obligations under any Award granted while the Plan is in
effect shall not be altered or impaired by suspension or termination of the
Plan, except with the consent to the person to whom the Award was granted.

13 of 14



--------------------------------------------------------------------------------



 



14.   Financial Information.

     The Company will provide to each Participant financial statements of the
Company at least annually in accordance with Section 260.140.46 of Title 10 of
the California Code of Regulations.

15.   Notice of Disqualifying Disposition of Incentive Stock Options.

     An Optionee must notify the Company if the Optionee disposes of stock
acquired pursuant to the exercise of an Incentive Stock Option issued under the
Plan prior to the expiration of the holding periods required to qualify for
long-term capital gains treatment on the disposition.

14 of 14